Citation Nr: 1705703	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-50 718	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran served on active duty from May 1969 to September 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for a lumbar spine disability and denied a rating in excess of 10 percent for a right knee disability.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

On August 2, 2013, the undersigned Veterans Law Judge issued a decision denying a disability rating in excess of 10 percent for lumbosacral strain with sciatica.  At that time, the claim of entitlement to a disability rating in excess of 10 percent for Osgood-Schlatters disease with chondromalacia of the right knee was remanded for further development.  In the Introduction to the decision/remand, the Board noted that the Veteran had not appeared for his Board video-conference hearing, scheduled for July 12, 2010, had provided no explanation for his absence, and had not requested a rescheduling of his hearing.  The Board thus considered his request for a Board hearing withdrawn.  See 38 C.F.R. §§ 20.700(d), 20.704(d) (2016).

In May 2016, another Veterans Law Judge remanded the claims higher ratings for lumbosacral strain with sciatica and for Osgood-Schlatters disease with chondromalacia of the right knee for the Veteran to be scheduled for a Board video-conference hearing.  It was noted that evidence associated with the Veteran's claims file after issuance of the August 2013 Board decision reflects that the Veteran had requested that his hearing be rescheduled due to a medical issue.

On December 9, 2016, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge other than the undersigned; a transcript of the hearing is of record.  

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016). 

As noted in the Introduction, in an August 2, 2013, decision the Board denied a disability rating in excess of 10 percent for lumbosacral strain with sciatica.  At the time of that decision, it appeared that the Veteran had failed to report for his Board video-conference hearing.  Evidence later associated with the claims file reveals that the Veteran had actually requested that his hearing be rescheduled due to a medical issue.  

As the Veteran was not afforded a hearing on appeal, as requested, prior to the issuance of the August 2013 Board decision denying an increased rating for lumbosacral strain, he was denied due process of law; hence, that decision must now be vacated.  See 38 U.S.C.A. § 7107(a)(b)(3) (West 2014); 38 C.F.R. § 20.700(a) (2016). (The Board notes, parenthetically, that because the claim for a disability rating in excess of 10 percent for Osgood-Schlatters disease with chondromalacia of the right knee was remanded by the Board in August 2013, a final Board decision was not issued with regard to that claim; as such, the remand portion of the August 2013 action remains undisturbed).  The Board further notes that because the Veteran has now presented testimony during Board video-conference hearing before another Veterans Law Judge, adjudication of the Veteran's increased rating claims will be handled in a separate decision by the Veterans Law Judge before whom the Veteran testified.  



      (CONTINUED ON NEXT PAGE)

Accordingly, the August 2013 Board decision denying the claim of entitlement to a disability rating in excess of 10 percent for lumbosacral strain with sciatica is vacated.  



	                        ____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


